Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered December 2, 1987, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree and sentencing him to a term of six years to life imprisonment, unanimously affirmed.
In contention with the appeal of codefendant Richard Deas, this court has previously considered and rejected the argument that the police officers’ testimony at the suppression hearing was incredible as a matter of law (see, People v Deas, 156 AD2d 140).
We find defendant’s excessive sentence claim to be without merit. Concur Kupferman, J. P., Carro, Asch, Kassal and Smith, JJ.